


110 HRES 1348 IH: Honoring Anne d’Harnoncourt for her

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1348
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Ms. Schwartz
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Anne d’Harnoncourt for her
		  contributions as an internationally-esteemed museum leader and art
		  scholar.
	
	
		Whereas Anne d’Harnoncourt was born in Washington,
			 District of Columbia, on September 7, 1943;
		Whereas Anne d’Harnoncourt graduated from Radcliffe
			 College with a Bachelor of Arts degree and from the Courtauld Institute of Art
			 in London with a Master of Arts degree before she began her museum career in
			 1967 as a curatorial assistant at the Philadelphia Museum of Art, the
			 institution where she spent the overwhelming majority of her illustrious
			 career;
		Whereas Anne d’Harnoncourt wrote numerous articles, books,
			 and retrospectives on modern art and artists, which have been recognized by her
			 peers as meaningful, insightful, and intellectual contributions to her
			 field;
		Whereas Anne d’Harnoncourt rose to become the director of
			 the Philadelphia Museum of Art in 1982, and became both the director and chief
			 executive officer of the museum in 1997;
		Whereas Anne d’Harnoncourt had the intellect, ability, and
			 warmth to speak about art in a manner that connected with the broader public,
			 and presided over successful efforts to engage diverse audiences at the
			 Philadelphia Museum of Art;
		Whereas Anne d’Harnoncourt directed various successful
			 touring exhibitions, oversaw renovations and the expansion of the Philadelphia
			 Museum of Art, and oversaw major capital campaigns to make those improvements
			 possible;
		Whereas Anne d’Harnoncourt was instrumental in raising the
			 profile of and respect for the Philadelphia Museum of Art throughout the
			 world;
		Whereas Anne d’Harnoncourt was dedicated to the City of
			 Philadelphia and the Philadelphia Museum of Art, as evidenced by her tireless
			 work to preserve the art and culture of Philadelphia;
		Whereas Anne d’Harnoncourt was an inspiring and powerful
			 force in Philadelphia, across the Commonwealth of Pennsylvania, across the
			 Nation, and around the world, and her work and professional leadership will
			 have a long-lasting, positive effect; and
		Whereas Anne d’Harnoncourt passed away on June 1, 2008,
			 and will be sorely missed: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes and honors Anne d’Harnoncourt
			 for her extraordinary contributions as an internationally-esteemed museum
			 leader and art scholar; and
			(2)expresses its deepest condolences upon the
			 death of Anne d’Harnoncourt to her husband, Joseph J. Rishel, and her surviving
			 family members and many friends at the Museum, across the Philadelphia region
			 and around the world.
			
